                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                               PORTLAND DMSION

BRETT LLOYD,                                             Case No. 3:17-cv-00582-AA
                                                         OPINION AND ORDER
             Plaintiff,

      vs.

JOHN GERHARD, JEFFREY WARNER,
ANNALISA BALL, CITY OF
BEAVERTON, a municipal corporation of
the State of Oregon,

             Defendants.


AIKEN, District Judge:

      This Court previously granted defendant Annalisa Balfs Motion for Attorney

Fees (doc. 91). Defendant now moves this Court to stay that order pending outcome

of his appeal to the Ninth Circuit Court of Appeals. (doc. 92). For the reasons that

follow, plaintiffs motion is denied.

                                   BACKGROUND
               .                                                        .

      In April 2017, plaintiff sued defendant Ball, among others, alleging that she

provided false information to police officers during an investigation of plaintiff for



Page 1 OPINION AND ORDER
forgery and theft. That case was ultimately dismissed in 2015 because plaintiff was

convicted and sentenced to prison for 25 years on separate charges. In the present

action, plaintiff amended his complaint twice and finally served defendant in June

2018. In response, defendant filed a Special Motion to Strike (doc. 53) under Or. Rev.

Stat. § 31.150 et seq, Oregon's anti-Strategic Lawsuits Against Public Participation

statute ("anti-SLAPP"). In January 2019, Magistrate Judge Kasubhai issued his

Findings and Recommendation ("F&R") (doc .. 79), which recommended granting the

Special Motion to Strike and awarding defendant reasonable attorney fees.          On

March 31, 2019, this Court adopted the F&R in its entirety and dismissed the case.

(doc. 85.)   Defendant Ball then moved for an award of attorney fees and costs

pursuant to the previous order, to which plaintiff did not respond. The Court granted

the motion, awarding fees and costs to defendant Ball. (doc. 91)

                                   DISCUSSION

      A request for a stay of a money judgment pending appeal is governed by Rule

62(d), which provides for a stay of execution upon posting of a supersedeas bond.

Sarver v. Hurt Locker LLC, 2012 WL 12892147, (C.D. Cal. Feb. 12, 2012).

      Fed. R. Civ. P. 62(d) provides that "[a]n appellant may obtain a formal stay of

the judgment pending appeal by posting a supersedeas bond." Columbia Pictures

Indus. v. Krypton Broad. of Birmingham, Inc., 259 F.3d 1186, 1197, n.6 (9th Cir. 2001)

(internal citations omitted). The purpose of the supersedeas bond is to protect "the

prevailing [party] from the risk of a later uncollectible judgment and compensates




Page 2 - OPINION AND ORDER
him for delay in the entry of the final jud gment." NLRB v. Westphal, 859 F.2d 818,

819 (9th Cir. 1988).

      In some cases, the posting of adequate security other than a bond may waive

the supersedeas bond requirement. See Townsend v. Holman Consulting Corp., 929

F.2d 1358, 1367 (9th Cir. 1990).

      Alternatively, the district court may waive the bond requirement upon

evaluation of the Dillon factors:

      (1) the complexity of the collection process; (2) the amount of time
      required to obtain a judgment after it is affirmed on appeal; (3) the
      degree of confidence that the district court has in the availability of
      funds to pay the judgment ... (4) whether the defendant's ability to pay
      the jud gment is so plain that the cost of a bond would be a waste of
      money; and (5) whether the defendant is in such a precarious financial
      situation that the requirement to post a bond would place other creditors
      of the defendant in an insecure position.

Dillon v. City of Chi., 866 F.2d 902, 904----905 (7th Cir. 1988); see also Translogic

Tech., Inc. v. Hitachi, Ltd., 2006 WL 897995 at *5-6 (D. Or. Apr. 6, 2006).

      Here plaintiff has posted no supersedeas bond nor offered any form of

substitute security. Further, plaintiff has made no argument for discretionary waiver

of the bond requirement based on t11;e above factors. The Court is sympathetic to the.

fact that defendant is currently incarcerated and has limited financial resources.

However, "[t]he Court cannot place defendant[s] statutory right to recovery at risk

solely on the basis of plaintiff's ability to pay." Sarver v. Hurt Locker, LLC., 2012 WL

12892147 * 3; (citing Geddes v. United Fin. Grp., 559 F.2d 557, 560-61 (9th Cir.

1977)). Indeed, some cases suggest that financial hardship shows a heightened need

for a bond or other form of security to protect a defendant's right to enforcement. Id.



Page 3 - OPINION AND ORDER
      Accordingly, plaintiff's motion for a stay of enforcement of the Court previous

attorney fee and costs award pending appeal is DENIED.

      IT IS SO ORDERED.

      Dated this   !/__-/2:}of March 2020.

                                    ANN AIKEN
                             United States District Judge




Page 4   OPINION AND ORDER
